Tier II Agreement

KIMBERLY-CLARK CORPORATION

Executive Severance Agreement

AGREEMENT between KIMBERLY-CLARK CORPORATION, a Delaware corporation, and
________________________________________ (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Corporation has approved the Corporation
entering into severance agreements with key executives of the Corporation and
its subsidiaries pursuant to the Executive Severance Plan (the “Plan”); and

WHEREAS, the Executive is a key executive of the Corporation or one of its
subsidiaries and has been selected by the Board of Directors of the Corporation
as a key executive to be an Executive under the Plan; and

WHEREAS, should the Corporation receive or learn of any proposal by or from a
third person concerning a possible business combination with, or acquisition of
equity securities of, the Corporation, or should the Corporation otherwise
consider or pursue a transaction that could lead to a change of control, the
Board believes it imperative that the Corporation and the Board be able to rely
upon the Executive to continue in the Executive’s position, and that they be
able to receive and rely upon the Executive’s advice, if they request it, as to
the best interests of the Corporation and its stockholders, without concern that
the Executive might be distracted by the personal uncertainties and risks
created by such a possibility; and

WHEREAS, should the Corporation receive or consider any such proposal or
transaction, in addition to the Executive’s regular duties, the Executive may be
called upon to assist in the assessment of the proposal or transaction, advise
management and the Board as to whether the proposal or transaction would be in
the best interest of the Corporation and its stockholders, and to take such
other actions as the Board might determine to be appropriate;

NOW, THEREFORE, to assure the Corporation that it will have the continued
dedication of the Executive and the availability of the Executive’s advice and
counsel notwithstanding the possibility, threat or occurrence of such a proposal
or transaction, and to induce the Executive

 

 


--------------------------------------------------------------------------------



 

to remain in the employ of the Corporation, and for other good and valuable
consideration, the Corporation and the Executive agree as follows:

In the event a third person, in order to effect a Change of Control (as
hereinafter defined), begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps, or in the event the Corporation considers
taking, or decides to take, steps that are expected to lead to a Change of
Control, the Executive agrees that the Executive will not voluntarily leave the
employ of the Corporation, and will render the services contemplated in the
recitals to this Agreement and the Plan, until the efforts by the third party or
the Corporation to effect a Change of Control are abandoned or until a Change of
Control has occurred.

In the event of a Qualified Termination of Employment (as hereinafter defined):

A.          Lump-Sum Cash Payment. The Corporation will pay to the Executive,
who is a Key Employee, as compensation for services rendered to the Corporation
a lump-sum cash amount or amounts (subject to any applicable payroll or other
taxes required to be withheld) calculated by adding the amounts specified in
subparagraphs (i) through (ix) below, such payments to be made at the first day
of the seventh month following the date of separation from service except to the
extent not yet calculable, in which case such portions shall be paid as soon as
practicable following the ability to calculate the amount. In the event of a
Qualified Termination of Employment of the Executive who is not a Key Employee,
a lump sum cash payment or payments shall be made to such Executive within 10
days following the last day of employment of the Executive with the Corporation
except to the extent not then calculable, in which case such portions shall be
paid as soon as practicable following the ability to calculate the amount
thereof:

(i)          Salary plus Incentive Compensation. A lump sum amount equal to two
times the sum of (a) the Executive’s annual base salary at the rate in effect
immediately prior to the Relevant Date or, if higher, immediately before the
Qualified Termination of Employment and (b) the Annual Bonus Amount;

(ii)         Equity Participation Plan - Participation Shares. A lump sum amount
equal to the payment to which the Executive would have been entitled had all
Participation Shares awarded to the Executive under any Equity Plan that were
outstanding on the Relevant Date and which had not matured as of the date

 

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

of termination of employment and which will not mature as a result of the
termination of employment, matured, such payment to be determined as though such
award had matured and its book value at maturity been determined on the last day
of the calendar quarter preceding the date of termination of the Executive’s
employment;

(iii)         Equity Participation Plan - Option Shares. (a) Except with respect
to incentive stock options outstanding at the effective date of the Executive’s
Agreement for which the Option Price is lower than the Fair Market Value of the
Stock at such date, all stock options that were granted to the Executive under
any of the Equity Plans, including but not limited to any substitute plans
adopted prior to the Relevant Date (or any successor or additional plan), that
were outstanding both on the Relevant Date and immediately before the Qualified
Termination of Employment, shall vest and become exercisable and the Qualified
Termination of Employment of the Executive shall be deemed a retirement for
purposes of exercising the stock options under the terms of the Equity Plans,
and (b) notwithstanding the foregoing, with respect to Incentive Stock Options
that were outstanding at the effective date of the Executive’s Agreement for
which the Option Price is lower than the Fair Market Value of the Stock at such
date, and which were forfeited upon the termination of the Executive’s
employment, a lump sum amount equal to the excess of (I) the aggregate Fair
Market Value on the date of termination of the shares of common stock of the
Corporation or other equity security then subject to such Incentive Stock
Options over (II) the aggregate option price for such shares or other equity
security;

(iv)        Restricted Stock. With respect to restricted stock granted to the
Executive under any of the Equity Plans that were outstanding but not vested on
the Relevant Date and which are forfeited as a result of the termination of the
Executive’s employment, a lump sum amount equal to the Fair Market Value of an
equivalent number of shares of common stock of the Corporation (or such other
equity security into which the restricted stock has been converted) on the date
of termination of employment;

(v)         Successor or Additional Stock Option, Stock Appreciation Right,
Incentive Compensation, and Bonus Plan. A lump sum amount equal to the payment
to which the Executive would have been entitled had all amounts awarded

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

or granted to the Executive, vested or matured, under any stock appreciation
right, incentive compensation, and bonus plans, which are adopted after the
effective date of the Executive’s Agreement and in which the Executive
participates immediately prior to the Relevant Date, including but not limited
to any substitute plans adopted prior to the Relevant Date (or any successor or
additional plan), which had not vested or matured as of the date of termination
of employment and will not vest or mature as a result of the termination of the
Executive’s employment, such payment to be determined as though such award or
grant had vested or matured on the date of termination of the Executive’s
employment;

(vi)        Incentive Investment Plan. A lump sum amount equal to any benefits
under the Kimberly-Clark Corporation Salaried Employees Incentive Investment
Plan (or any successor or additional plan) that the Executive has accrued, but
that are forfeited as a result of his or her termination of employment, based
upon the value of the Executive’s account as of the most recent valuation date
before the date of the Qualified Termination of Employment;

(vii)        Retirement Contribution Plan. A lump sum amount equal to the excess
of (A) the benefits under the Retirement Contribution Plan to which the
Executive would be entitled if the Executive were fully vested in all of his or
her benefits under the Retirement Contribution Plan at the date of termination
of employment, over (B) the value of the benefits to which the Executive is
actually entitled at the date of termination of employment, based upon the value
of the Executive’s account as of the most recent valuation date before the date
of the Qualified Termination of Employment;

(viii)       Medical and Dental Benefits. A lump sum amount equal to (a) the
amount of the monthly premiums that the Executive would be required to pay, if
he or she elected “COBRA” continuation coverage under the medical and dental
plans of the Corporation in which the Executive was participating immediately
before the Qualified Termination of Employment, based upon the premium rates in
effect as of the date of the Qualified Termination of Employment, times (b) 24.

 

B.

Other Matters.

(i)          Severance Pay Plan Payments. In the event of a Qualified
Termination of Employment, the Executive shall not be entitled to receive any

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

severance benefits that would otherwise be available to the Executive under the
Kimberly-Clark Corporation Severance Pay Plan (or any successor or additional
plan), or any other severance program sponsored by the Corporation and/or any of
its Subsidiaries.

(ii)         Participation in Employee Benefit Plans. The Executive’s
participation in savings, retirement, profit sharing, stock option, and/or stock
appreciation rights plans of the Corporation and/or any of its Subsidiaries
shall continue only through the last day of the Executive’s employment. Any
terminating distributions and/or vested rights under such plans shall be
governed by the terms of those respective plans. Furthermore, the Executive’s
participation in any insurance plans of the Corporation and rights to any other
fringe benefits shall except as otherwise specifically provided in such plans or
corporate policy, terminate as of the close of the Executive’s last day of
employment, except to the extent specifically provided to the contrary in this
Agreement. Nothing in this Agreement shall be deemed to entitle the Executive to
any rights, or to payments under this Agreement, with respect to any employee
benefit plan which the Executive was not a participant prior to a Qualified
Termination of Employment.

(iii)         Continuing Obligations. The Executive shall retain in confidence
any confidential information known to the Executive concerning the Corporation
and its business so long as such information is not publicly disclosed.

(iv)        No Guarantee of Employment. Nothing in this Agreement shall be
deemed to entitle the Executive to continued employment with the Corporation or
any of its Subsidiaries and the rights of the Corporation and its Subsidiaries
to terminate the employment of the Executive shall continue as fully as if this
Agreement were not in effect; provided that any Qualified Termination of
Employment shall entitle the Executive to the benefits herein provided.

C.          Definition of Change of Control. For the purpose of this Agreement,
a “Change of Control” shall be deemed to have taken place upon the first of the
following to occur after the date of this Agreement: (i) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires shares of the Corporation having 20% or more of the total
number of votes that may be cast for the

 

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

election of directors of the Corporation; or (ii) as the result of any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Corporation before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Corporation or any successor to the Corporation.

D.          Definition of Subsidiary. For purposes of this Agreement, a
“Subsidiary” shall mean any domestic or foreign corporation at least twenty
percent (20%) of whose shares normally entitled to vote in electing directors is
owned directly or indirectly by the Corporation or by other Subsidiaries.

E.          Certain Reduction of Payments by the Corporation when Payments Do
Not Exceed 110% of the Safe Harbor Amount.

(i)          This Paragraph E shall only be applicable if it shall be determined
that the Parachute Value of all Payments does not exceed 110% of the Safe harbor
Amount. Anything in this Agreement to the contrary notwithstanding, in the event
Deloitte & Touche LLP or such other certified public accounting firm designated
by the Corporation (the “Accounting Firm”) shall determine that receipt of all
Payments would subject the Executive to tax under Section 4999 of the Code, it
shall determine whether some amount of Separation Payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Separation Payment shall be reduced to such
Reduced Amount. All fees payable to the Accounting Firm with respect to this
Paragraph E shall be paid solely by the Corporation.

(ii)         If the Accounting Firm determines that aggregate Separation
Payments should be reduced to the Reduced Amount, the Corporation shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof, and the Executive may then elect, in the Executive’s sole discretion,
which and how much of the Separation Payments shall be eliminated or reduced (as
long as after such election the Value of the aggregate Separation Payments
equals the Reduced Amount), and shall advise the Corporation in writing of the
Executive’s election within ten days of the Executive’s receipt of notice. If no
such election is made by the Executive within such ten-day period, the
Corporation may elect which of such Separation Payments shall be eliminated or
reduced (as long as after such election the Value of the aggregate Separation

 

 

- 6 -

 


--------------------------------------------------------------------------------



 

Payments equals the Reduced Amount) and shall notify the Executive promptly of
such election. All determinations made by the Accounting Firm under this
paragraph shall be binding upon the Corporation and the Executive, and shall be
made within 60 days of a termination of employment of the Executive. As promptly
as practicable following such determination, the Corporation shall pay to or
distribute for the benefit of the Executive such Separation Payments as are then
due to the Executive under this Agreement, and shall promptly pay to or
distribute for the benefit of the Executive in the future such Separation
Payments as become due to the Executive under this Agreement.

(iii)         While it is the intention of the Corporation to reduce the amounts
payable or distributable to the Executive hereunder only if the aggregate Net
After Tax Receipts to the Executive would thereby be increased as a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
amounts will have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement which should not have been
so paid or distributed (“Overpayment”), or that additional amounts which will
have not been paid or distributed by the Corporation to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm determines that an
Overpayment has been made, based upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success, any such benefit of
the Executive shall be treated for all purposes as a loan to the Executive which
the Executive shall repay to the Corporation, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code, or
generate a refund of such taxes. In the event the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Corporation to
or for the benefit of the Executive together

 

 

- 7 -

 


--------------------------------------------------------------------------------



 

with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code. Notwithstanding anything in this Agreement to the contrary, the
obligation with respect to any Overpayment or Underpayment under this Paragraph
E shall be conditioned upon the Overpayment or Underpayment meeting the
requirements of Section 409A(a) of the Code and the regulations promulgated
thereunder.

F.          Certain Additional Payments by the Corporation when Payments Exceed
110% of the Safe Harbor Amount.

(i) Anything in this Agreement to the contrary notwithstanding and except as set
forth in this paragraph, in the event that it shall be determined that any
Payment to the Executive would be subject to the Excise Tax, then the Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Executive of all taxes (and any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing provisions of this subparagraph (i)
of Paragraph F, if it shall be determined that the Executive would (absent this
sentence) be entitled to the Gross-Up Payment, but that the Parachute Value of
all Payments does not exceed 110% of the Safe Harbor Amount, then no Gross-Up
Payment shall be made to the Executive and the provisions of Paragraph E above
shall apply to that Executive. The Corporation’s obligation to make Gross-Up
Payments under this Paragraph F shall not be conditioned upon the Executive’s
termination of employment.

(ii) Subject to the provisions of subparagraph (iii) of Paragraph F, all
determinations required to be made under this Paragraph F, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment or
such earlier time as is requested by the Corporation. All fees and expenses of

 

 

- 8 -

 


--------------------------------------------------------------------------------



 

the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Paragraph F, shall be paid by the
Corporation to or for the benefit of the Executive no earlier than the date of
payments under Paragraph A of this Agreement, or if later within 5 days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Corporation
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Corporation exhausts its
remedies pursuant to subparagraph (iii) of Paragraph F and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive on the later of the date of such determination or after the date
payments are due under Paragraph A of this Agreement. The Corporation’s
obligation with respect to any underpayment under this Paragraph F shall be
conditioned upon the Underpayment meeting the requirements of Section 409A(a) of
the Code and the regulations promulgated.

(iii) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

 

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

 

(1)

give the Corporation any information reasonably requested by the Corporation
relating to such claim,

 

(2)

take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Corporation,

 

(3)

cooperate with the Corporation in good faith in order effectively to contest
such claim, and

 

(4)

permit the Corporation to participate in any proceedings relating to such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation of the foregoing provisions of this
subparagraph (iii) of Paragraph F, the Corporation shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that, if the
Corporation directs the Executive to pay such claim and directs the Executive to
sue for a refund, the Corporation shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested

 

 

- 10 -

 


--------------------------------------------------------------------------------



 

amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(iv) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Corporation of an amount on the Executive’s behalf pursuant to subparagraph
(iii) of this Paragraph F, the Executive becomes entitled to receive any refund
with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, the Executive shall (subject to the Corporation’s
complying with the requirements of subparagraph (iii) of this Paragraph F, if
applicable) promptly pay to the Corporation the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after payment by the Corporation of an amount on the Executive’s behalf pursuant
to subparagraph (iii) of this Paragraph F, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(v) Notwithstanding any other provision of this Plan, the Corporation may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and by signing this Agreement, the
Executive consents to such withholding.

 

G.

Definitions.

(i)          Annual Bonus Amount: The Target-level award payable to the
Executive for the year in which the Relevant Date occurred (or, if not then
established, for the preceding year) or, if higher, for any subsequent year that
begins before the Qualified Termination of Employment, under the Kimberly-Clark
Corporation Executive Officer Achievement Award Program or the Kimberly-Clark
Corporation Management Achievement Award Program, as applicable, or any
successor or additional plan.

 

 

 

- 11 -

 


--------------------------------------------------------------------------------



 

 

 

(ii)

Board: The Board of Directors of the Corporation.

 

 

(iii)

Cause: The term “Cause” shall mean any of the following:

 

(a)

the commission by the Executive of a felony;

 

(b)         the Executive’s dishonesty, habitual neglect or incompetence in the
management of the affairs of the Corporation; or

(c)         the refusal or failure by the Executive to act in accordance with
any lawful directive or order of the Corporation, or an act or failure to act by
the Executive which is in bad faith and which is detrimental to the Corporation.

 

(iv)

Code: The Internal Revenue Code of 1986, as amended.

(v)         Committee: The Compensation Committee of the Board of Directors of
the Corporation.

(vi)        Corporation: Kimberly-Clark Corporation and any successor thereto
that assumes this Plan and the Agreements pursuant to Paragraph H.(v) below.

(vii)       Equity Plans: The Kimberly-Clark Corporation 2001 Equity
Participation Plan, the Kimberly-Clark Corporation 1999 Restricted Stock Plan,
the Kimberly-Clark Corporation 1992 Equity Participation Plan, and any successor
or additional plans under which the Executive receives stock options, restricted
stock or other equity-based compensation.

(viii)       Excise Tax: The excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ix)        Fair Market Value: With respect to any publicly traded equity
security, the reported closing price of such security on the relevant date as
reported on the composite list used by The Wall Street Journal for reporting
stock prices, or, if no such sale shall have been made on that day, on the last
preceding day on which there was such a sale; and with respect to any other
property, the fair market value thereof as determined by the Committee in good
faith.

(x)         Good Reason: Termination by the Executive for “Good Reason” shall
mean the Executive’s termination of his or her employment after the occurrence
(without the Executive’s express written consent) of any one of the following

 

 

- 12 -

 


--------------------------------------------------------------------------------



 

acts by the Corporation, or failures by the Corporation to act (subject to the
Corporation’s ability to correct as set forth below):

(a)         the assignment to the Executive of any duties inconsistent with the
Executive’s status as a key executive officer of the Corporation or a
substantial adverse alteration in the nature or status of the Executive’s
responsibilities and position from those in effect immediately prior to the
Change of Control, other than such alteration primarily attributable to the fact
that the Corporation is no longer a public company;

(b)         a reduction by the Corporation of the Executive’s annual base salary
by five percent or more as in effect immediately prior to the Change of Control,
except for across-the-board salary reductions similarly affecting all key
executives of the Corporation;

(c)         the Corporation’s requiring the Executive to be based at a location
other than: (A) the location of the Executive’s office as of the date of the
Change of Control or another location within 50 miles from that location; (B)
the location of the headquarters of the Corporation; or (C) the location of the
headquarters of one of its centers of operation; provided, that required travel
on the Corporation’s business to an extent substantially consistent with the
Executive’s business travel obligations as of the date of the Change of Control
shall not be considered Good Reason;

(d)         the failure of the Corporation to pay as soon as administratively
feasible, after notice from the Executive, any portion of the Executive’s
current compensation;

(e)         the failure of the Corporation to continue in effect any
compensation plan in which the Executive participates immediately prior to the
Change of Control which is material to the Executive’s total compensation,
including but not limited to the Corporation’s stock option, incentive
compensation, and bonus plans, or any substitute plans adopted prior to the
Change of Control, unless an equitable arrangement (which is embodied in an
ongoing substitute or alternative plan but which need not provide the Executive
with equity-based incentives) has been made with respect to such plan, or the
failure by the Corporation to continue the Executive’s participation therein (or
in such substitute or

 

 

- 13 -

 


--------------------------------------------------------------------------------



 

alternative plan) on a basis not materially less favorable than the benefits
provided to other participants;

(f)          the failure by the Corporation to continue to provide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Corporation’s pension, life insurance, medical, health and accident, or
disability plans in which the Executive was participating at the time of the
Change of Control, the taking of any action by the Corporation which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change of Control, or the failure by the Corporation to provide the
Executive with the number of paid vacation days to which the Executive is
entitled on the basis of years of service with the Corporation in accordance
with the Corporation’s normal vacation policy in effect at the time of the
Change of Control.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. However, in order to terminate employment for Good Reason, (1) the
Executive must give the Corporation a notice setting forth the circumstances of
the act or failure to act alleged to constitute Good Reason within 30 days after
the Executive first has actual notice of such act or failure, and stating that
the Executive has determined that such act or failure constitutes “Good Reason”
hereunder, (2) the Corporation must fail to correct such act or failure within
30 days after it receives such notice from the Executive, and (3) the Executive
must actually terminate his or her employment during the period of 30 days
beginning 30 days after the Corporation receives such notice.

(xi)        Key Employee: Any Executive who meets the definition of a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code and the regulations
promulgated thereunder.

(xii)       Net After Tax Receipt: The Value of a Payment, net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code, determined by applying the highest marginal rate under Section 1 of the
Code which applied to the Executive’s taxable income for the immediately
preceding taxable year.

 

 

 

- 14 -

 


--------------------------------------------------------------------------------



 

 

(xiii)       Parachute Value: With respect to a Payment, the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(xiv)      Qualified Termination of Employment: The termination of the
Executive’s employment with the Corporation and/or its Subsidiaries either (i)
within the two (2) year period following a Change of Control of the Corporation
(A) by the Corporation without Cause or (B) by the Executive with Good Reason,
or (ii) by the Corporation without Cause before a Change of Control, if a Change
of Control occurs within one year after such termination and it is reasonably
demonstrated by the Executive that such termination of employment was at the
request of a third party that had taken steps reasonably calculated to effect a
Change of Control or otherwise arose in connection with or in anticipation of a
Change of Control. A transfer of employment for administrative purposes among
the Corporation and its Subsidiaries shall not be deemed a Qualified Termination
of Employment, but if such a transfer results in the occurrence of Good Reason,
the Executive shall have the right to terminate employment for Good Reason and
such termination shall be a Qualified Termination of Employment.

(xv)       Reduced Amount: The greatest aggregate amount of Separation Payments
which (a) is less than the sum of all Separation Payments and (b) results in
aggregate Net After Tax Receipts which are equal to or greater than the Net
After Tax Receipts which would result if the Executive were paid the sum of all
Separation Payments.

(xvi)      Relevant Date: In the case of a Qualified Termination of Employment
as described in clause (ii) of the definition of “Qualified Termination of
Employment,” the date of such Qualified Termination of Employment and, in all
other cases, the date of the Change of Control.

(xvii)      Safe Harbor Amount: The portion of the payment to or for the benefit
of an Executive that does not constitute an “excess parachute payment for
purposes of Section 280G of the Code.

 

 

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

(xviii)     Separation Payment: A Payment paid or payable to the Executive
pursuant to this Plan or an Agreement (disregarding Section 9 of this Plan).

(xix)      Severance Period: The period of two years beginning on the date of
the Qualified Termination of Employment.

(xx)       Value: With respect to a Payment, the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

 

H.

General.

(i)          No Duty to Mitigate. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Plan, and
such amounts shall not be reduced whether or not the Executive obtains other
employment.

(ii)         Indemnification. If litigation shall be brought to enforce or
interpret any provision contained herein, the Corporation hereby agrees to
indemnify the Executive for the Executive’s reasonable attorney’s fees and
disbursements incurred in such litigation, and hereby agrees to pay prejudgment
interest on any money judgment obtained by the Executive calculated at
Citibank’s (or any successor entity) prime rate of interest in effect from time
to time from the date that payment(s) to the Executive should have been made
under this Agreement.

(iii)         Payment Obligations Absolute. The Corporation’s obligation to pay
the Executive the compensation and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against the
Executive or anyone else. All amounts payable by the Corporation hereunder shall
be paid without notice or demand. Except as expressly provided herein, the
Corporation waives all rights which it may now have or may hereafter have
conferred upon it, by statute or otherwise, to terminate, cancel or rescind this
Agreement in whole or in part. Each and every payment made hereunder by the
Corporation shall be final and the Corporation will not seek to recover all or
any part of such payment

 

 

- 16 -

 


--------------------------------------------------------------------------------



 

from the Executive or from whosoever may be entitled thereto, for any reason
whatsoever.

(iv)        Unfunded Obligation. The obligation of the Corporation under this
Agreement shall be unfunded. The Corporation shall not be required to segregate
any assets that may at any time be represented by benefits under this Agreement.
The Corporation shall not be deemed to be a trustee of any amounts to be paid
under this Agreement. Any liability of the Corporation to the Executive with
respect to any benefit shall be based solely upon any contractual obligations
created hereunder; no such obligation shall be deemed to be secured by any
pledge or any encumbrance on any property of the Corporation.

(v)         Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and the Executive’s estate, and the Corporation and any
successor of the Corporation, but neither this Agreement nor any rights arising
hereunder may be assigned or pledged by the Executive. The Corporation shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
it if no such succession had taken place.

(vi)        Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(vii)        Controlling Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of Delaware. Where
appearing in this Agreement, the masculine shall include the feminine and the
plural shall include the singular, unless the context clearly indicates
otherwise.

(viii)       Entire Agreement. The Executive and the Corporation acknowledge
that upon its execution, this Agreement supersedes any and all prior

 

 

 

- 17 -

 


--------------------------------------------------------------------------------



 

 

agreements between the Executive and the Corporation under the Plan as in effect
at this time or at any prior time. From and after the Relevant Date, except as
specifically provided herein, this Agreement shall supersede any other agreement
between the parties with respect to severance pay and benefits. Notwithstanding
the foregoing, any previously executed noncompetition agreement shall continue
in effect following the execution of this Agreement and the Relevant Date.

(ix)        Termination. This Agreement shall terminate on the third anniversary
of the date hereof unless either (1) a Change of Control occurs on or before
such third anniversary or (2) the Chief Executive Officer of the Corporation
determines to extend this Agreement for an additional three-year term or such
shorter period as he or she determines to be appropriate. Notwithstanding the
foregoing, if at the time when this Agreement would otherwise terminate, a third
party that has taken steps reasonably calculated to effect a Change of Control
or a Change of Control is otherwise under consideration, then this Agreement
shall automatically continue in effect until (A) a Change of Control occurs, in
which event this Agreement shall thereafter remain in effect in accordance with
its terms, or (B) the Board makes a good faith determination that in its
opinion, the efforts by the third party or the Corporation to effect a Change of
Control have been abandoned, at which time the Agreement shall terminate unless
it is extended pursuant to clause (2) of the preceding sentence.

IN WITNESS WHEREOF, the parties have executed this Agreement on the ______ day
of _____________, 20____.

 

Executive

KIMBERLY-CLARK CORPORATION

By:                                                             

 

 

 

- 18 -

 

 

 